Exhibit 10.29

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 1st
day of April, 2004, by and between DORAL FINANCIAL CORPORATION, a Puerto Rico
corporation (which, together with any successor thereto, is hereinafter referred
to as the “Company”) and FREDERICK C. TEED (the “Employee”).

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of such entity to enter into this Agreement with the Employee in order
to assure the services of an executive with the experience and abilities of the
Employee, and

WHEREAS, the Board of Directors of the Company has authorized the execution of
this Agreement with the Employee;

NOW THEREFORE, in consideration of the foregoing and of the respective covenants
and agreements of the parties herein contained, it is agreed as follows:

 

1.

Employment.

(a)      The Employee is hereby employed as an Executive Vice President of the
Company with primary responsibility for risk management activities, relations
with holding company and banking regulators, monitoring banking operations and
corporate governance matters. The Employee shall also assist the Company as
directed by the Chief Executive Officer of the Company, with capital raising
initiatives, maintaining relationships with shareholders, lenders, investors and
government sponsored mortgage agencies as well as strategic expansion of the
Company’s operations within and outside Puerto Rico. The Employee shall have
such other powers and duties as may from time to time be prescribed by the Board
of Directors of the Company. In the performance of such duties the Employee
shall report to the Chairman of the Board and Chief Executive Officer of the
Company.

(b)      To the extent requested to do so by the Board of Directors of the
Company’s banking subsidiaries, the Employee also agrees to serve as an officer
and/or director of the banking subsidiaries and to serve on the Asset and
Liability, Management, Compliance, Credit, Electronic Data Processing and CRA
Committees of the banking subsidiaries and to otherwise, provide assistance on
regulatory matters and strategic planning.

(c)      The Employee shall devote his best efforts and substantially all
business time and attention to the business and affairs of the Company and its
subsidiaries and affiliated companies.

 

 


--------------------------------------------------------------------------------



 

2.

Competitive Activities.

(a)      The Employee agrees that during the term of his employment hereunder,
except with the express consent of the Board of Directors of the Company, he
will not, directly or indirectly, engage or participate in, become a director
of, accept employment from, or render advisory or other services for, or in
connection with, or become interested in, or make any financial investment in
any firm, corporation, business entity or business enterprise competitive with
any business of the Company or any subsidiary or affiliate thereof; provided,
however, that the Employee shall not thereby be precluded or prohibited from
owning passive investments, including investments in the securities of other
financial institutions, so long as such ownership does not require the Employee
to devote substantial time to the management or control of the business or
activities in which the Employee has invested.

(b)      The Employee agrees and acknowledges that, by virtue of the Employee’s
employment hereunder, the Employee will maintain an intimate knowledge of the
activities and affairs of the Company and its subsidiaries, including trade
secrets and other confidential matters. As a result, and also because of the
special, unique and extraordinary services that the Employee is capable of
performing for the Company or its competitors, the Employee recognizes that the
services to be rendered by the Employee hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages. The Employee therefore agrees that if he fails to
render to the Company any of the services required hereunder, the Company shall
be entitled to immediate injunctive or other equitable relief to restrain the
Employee from failing to render his services hereunder, in addition to any other
remedies to which the Company may be entitled under law; provided, however, that
the right to such injunctive or other equitable relief shall not survive the
termination by the Company of the Employee’s employment.

 

3.

Compensation.

(a)      Salary. During the term of this Agreement, the Employee shall be
entitled to an annual salary established by the Board of Directors. The annual
salary hereunder as of the Commencement Date (as defined in Section 5 hereof)
shall be equal to $165,000 per year. The Employee’s salary shall be payable not
less frequently than bi weekly. Any adjustments in salary or other compensation
shall in no way limit or reduce any other obligation of the Company hereunder.
The Employee’s salary in effect hereunder from time to time shall not thereafter
be reduced.

(b)      Discretionary Year end Bonus. The Employee shall also be eligible to
receive an annual year end bonus, the amount of which is to be fixed, at the
discretion of the Board of Directors of the Company, based on the goals assigned
to the Employee by the Board of Directors of the Company. The bonus, if any,
will be payable within 30 days of the filing by Doral Financial of its Annual
Report on Form 10 K with the Securities and Exchange Commission.

(c)      Automobile. The Company will provide the Employee with a monthly car
allowance under the Company’s policy as an Executive Vice President to be used
to lease or purchase an automobile for use in the affairs and business of the
Company and to cover related gasoline and insurance expenses related to the use
of such automobile.

 

 

2


--------------------------------------------------------------------------------



(d)      Expenses. During the term of the Employee’s employment hereunder, the
Employee shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by him in performing services hereunder, provided that the
Employee properly accounts therefor in accordance with the then existing policy
of the Company. Nothing contained herein shall authorize the Employee to make
any political contributions, including but not limited to payments for dinners
and advertising in any political party program or any other payment to any
person, which might be deemed a bribe, kick back or otherwise an improper
payment or contribution under existing law or under the Company’s policy or
practice and no portion of the compensation payable hereunder is for such
purpose.

(e)      Withholding. Payments of any compensation under this Agreement shall be
subject to reduction by the amount of any applicable federal, Commonwealth of
Puerto Rico, state or municipal income withholding, social security, state
disability insurance or similar or other taxes or other items which may be
required or authorized to be deducted by law or custom.

(f)       No Additional Compensation. No additional compensation shall be due to
Employee for services performed of offices held in any other subsidiary,
division, affiliate, or venture of the Company, including, but not limited to,
the banking subsidiaries.

 

4.

Benefits.

(a)      Participation in Retirement and Employee Benefit Plans. The Employee
shall be entitled while employed hereunder to participate in, and receive
benefits under, all plans relating to pension, thrift, profit sharing, group
life insurance, education, cash or stock bonuses, and other retirement or
employee benefits or combinations thereof, that are maintained for the benefit
of the Company’s executive employees or for its employees generally and that are
made available to employees located in the continental United States.

(b)      Fringe Benefits. The Employee shall be eligible while employed
hereunder to participate in, and receive benefits under, any other fringe
benefits programs which are or may become applicable to the Company’s executive
employees or to its employees generally and that are made available to employees
located in the continental United States.

(c)      Medical Coverage. During the term of this Agreement, the Company shall
provide coverage to the Employee under its medical insurance plan for employees
located in the continental United States.

 

5.

Term.

The term of employment under this Agreement shall be a period of thirty-six
months commencing on April 1, 2004 (the “Commencement Date”) and ending on April
1, 2007, subject to earlier termination as provided herein.

 

 

3


--------------------------------------------------------------------------------



 

6.

Vacations.

The Employee shall be entitled, without loss of pay, to absent himself
voluntarily from the performance of his employment under this Agreement, all
such voluntary absences to count as vacation time, provided that:

(a)      During the term of employment under this Agreement, the Employee shall
be entitled to paid vacation at least equivalent to 20 working days per year to
be taken in accordance with the plans, policies, programs or practices of the
Company as in effect from time to time; and,

(b)      The timing of vacations shall be scheduled in a reasonable manner by
the Employee subject to approval by the Chief Executive Officer of the Company.

 

7.

Termination of Employment; Death.

(a)      The Company may terminate the Employee’s employment at any time, but
any termination by the Company other than termination for cause, shall not
prejudice the Employee’s right to compensation or other benefits under this
Agreement. If the employment of the Employee is involuntarily terminated, other
than for “cause” as provided in this Section 7(a) or by reason of death or
disability as provided in Sections 7(c) or 8, the Company shall pay the Employee
salary (but shall not be obligated to pay any bonus) and provide to the Employee
the same insurance benefits as the Employee was receiving before the date of
termination through the remaining term of this Agreement.

The terms “termination” or “involuntarily terminated” in this Agreement shall
refer to the termination of the employment of Employee without the Employee’s
express written consent.

In case of termination of the Employee’s employment for “cause,” the Company
shall pay the Employee his salary through the date of termination, and the
Company shall have no further obligation to the Employee under this Agreement.
For purposes of this Agreement, termination for “cause” shall include
termination for personal dishonesty, incompetence, willful misconduct, breach of
a fiduciary duty, insubordination, failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar minor offenses) or final cease and desist order, or material breach of
any provision of this Agreement.

(b)       (i)      The Employee’s employment may be terminated by the Employee
upon a failure of the Company to comply with any material provision of this
Agreement, which failure has not been cured within ten (10) days after a notice
pursuant to Section 10 of such non compliance has been given by the Employee to
the Company.

(ii)      The Employee may terminate his employment hereunder if a “change in
control” occurs with respect to the Company.

For purposes of this Agreement, a “change in control of the Company” shall be
deemed to have occurred if (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
successor provisions to such sections in the event such sections have been
superseded), becomes the “beneficial owner” (as defined in Rule 13d 3 under the
Exchange Act), directly or indirectly, of such securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities, or (ii) as a result of, or in connection with, any cash
tender or exchange offer, merger or other business combination, sale of assets
or contested election, or any combination of the foregoing transactions (a
“Transaction”), the person who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor of the Company.

 

 

4


--------------------------------------------------------------------------------



If the Employee shall terminate his employment pursuant to this subsection
7(b)(ii) following a change of control of the Company, the Company shall pay as
severance to Employee an amount equal to the amount of annual salary provided in
Section 3 (a) hereof for the remaining term of the Agreement; such payment to be
made in a lump sum on or before the 15th day following the date of termination.

(c)      In the event of the death of the Employee during the term of employment
under this Agreement and prior to any termination hereunder, the Employee’s
estate, or such person as the Employee may have previously designated in
writing, shall be entitled to receive from the Company the salary of the
Employee through the last day of the calendar month in which his death shall
have occurred, and the term o employment under this Agreement shall end on such
last day of the month.

(d)      If the Employee is suspended from office and/or temporarily prohibited
from participating in the conduct of the Company’s or the Bank s affairs by a
notice served under Section 8(e)(3) or (g)(l) of the Federal Deposit Insurance
Act (“FDIA”), (12 U.S.C. ‘1818(e)(3); (g)(1)), the Company’s obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
may in its discretion (i) pay the Employee all or part of the compensation
withheld while its obligations under this Agreement were suspended and (ii)
reinstate in whole or in part any of its obligations which were suspended.

(e)      If the Employee is removed from office and/or permanently prohibited
from participating in the conduct of the Company’s or its banking subsidiaries
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA (12
U.S.C. ‘181 8(e)(4) or (g)(1)), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the contracting parties hereto shall not be affected.

 

8.

Disability.

If the Employee shall become disabled as defined in the Company’s then current
disability plan or if the Employee shall be otherwise physically unable to
serve, the Employee shall be entitled to receive group and other disability
income benefits of the type then provided by the Company for other executive
employees of the Company. However, the Company shall be obligated to pay the
Employee’s compensation pursuant to Section 3(a) and (b) hereof only to the
extent the Employee’s salary would exceed the disability income benefits
received pursuant to this Section. In addition, the Company shall have the
right, upon resolution of its Board of Directors, to discontinue paying cash
compensation pursuant to Section 3(a) and (b) beginning six months following a
determination that the Employee qualifies for the foregoing disability income
benefits.

 

 

5


--------------------------------------------------------------------------------



 

9.

No Assignments.

(a)      This Agreement is personal to each of the parties hereof, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
if the Company merges or consolidates into another entity controlled by it or
any affiliate of any of the Company, or enters into a reorganization transaction
in which the shareholders of the Company immediately prior to any such
transaction become the shareholders of the resulting entity, then this Agreement
may be transferred to such resulting entity.

(b)      This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.

 

10.

Notice.

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the last known respective
address of the party hereto (provided that all notices to the Company shall be
directed to the attention of the Chief Executive Officer of the Company with a
copy to the Secretary of such entity), or to such other address as either party
may have furnished to the other in writing in accordance herewith.

 

11.

Amendments.

No amendments or additions to this Agreement shall be binding unless in writing
and signed by both parties, except as herein otherwise provided.

 

12.

Paragraph Headings.

The paragraph headings used in this Agreement are included solely for
convenience of reference and shall not affect, or be used in connection with,
the interpretation of this Agreement.

 

13.

Severability.

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
unenforceability of the other provisions hereof.

 

14.

Governing Law.

This Agreement shall be governed by the laws of the Commonwealth of Puerto Rico.

 

 

6


--------------------------------------------------------------------------------



 

15.

Other Matters.

(a)      Except as provided in Section 9(b), any amounts payable hereunder are
personal to the Employee and are not transferable or assignable either by the
Employee’s act or by operation of law, and no assignee, trustee in bankruptcy,
receiver or other party whomsoever shall have any right to demand any such
amounts or any other right with respect thereto.

(b)      If and when questions arise from time to time as to the intent, meaning
or application of any one or more of the provisions hereof, such questions will
be decided by the Board of Directors of the Company or any committee appointed
to consider such matters, or, in the event the Company is merged into or
consolidated with any other corporation, by the Board of Directors (or a
committee appointed by it) of the surviving or resulting corporation, and the
decision of such Board of Directors or committee, as the case may be, as to what
is a fair and equitable settlement of each such question or as to what is a fair
and proper interpretation of any provision hereof or thereof shall be conclusive
and binding. The Employee understands that payment of any amounts hereunder,
including any bonus, is not held or set aside in trust and that (1) the Company
may seek to retain, offset, attach or similarly place a lien on such funds in
circumstances where the Employee has been discharged for cause and, in addition,
shall be entitled to do so for (x) malfeasance damaging to the Company, (y)
conversion by the Employee of an opportunity of the Company, or (z) a violation
of the Company’s conflict of interest policy, in each case as determined in the
sole discretion of the Company’s Board of Directors and (2) in the event the
Company is unable to make any payment under this Agreement because of
receivership, insolvency, bankruptcy or similar status or proceedings, the
Employee will be treated as a general unsecured creditor of the Company and may
be entitled to no priority under applicable law with respect to such payments.

 

16.

Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in San Juan, Puerto Rico, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment maybe entered on the arbitrator’s award in any court having
jurisdiction.

 

17.

Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

 

7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

SECTION 16 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.

 

 

 

DORAL FINANCIAL CORPORATION

       





 


By:

/s/ Salomón Levis                              

 

 

 

Salomón Levis

 

 

 

Chairman of the Board and

 

 

 

Chief Executive Officer






 

By:

/s/ Frederick C. Teed                         

 

 

 

Frederick C. Teed

 

 

8


--------------------------------------------------------------------------------

 

 

 

 

 

 